Citation Nr: 0427907	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

When this case was before the Board in November 2003, it was 
remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran completed seventh grade; he has had no other 
education.

3.  The veteran's most recent work experience was doing some 
yard work in 1993; before that he did seasonal work at a golf 
course from 1982 to 1986.

4.  The veteran is service-connected for hearing loss 
disability and tinnitus, which are currently evaluated as 60 
percent disabling and 10 percent disabling, respectively.

5.  The veteran's service-connected disabilities, which are 
of a common etiology, are rated as 60 percent disabling, in 
combination, and they preclude the veteran from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim for a TDIU.  
Therefore, no further development with respect to this matter 
is required under the VCAA or the implementing regulations.

Factual Background

Service connection is in effect for bilateral hearing loss 
disability and tinnitus, disabilities of common etiology.  
The bilateral hearing loss disability is assigned a 60 
percent evaluation and the tinnitus is assigned a 10 percent 
rating.  The combined rating is 60 percent.  

The Board notes that according to the veteran's claim for a 
TDIU, he completed the sixth grade, had worked as a light 
equipment driver at a golf course from 1982 to 1986 and has 
not worked full time since 1986.  He reported that the most 
money he ever earned in one year was $4,500, and that was in 
1986.  According to the veteran's initial claim for service 
connection, he completed the seventh grade and last worked 
doing odd jobs involving yard work in 1993.  He has indicated 
no further education or training.  In the VA Form 9 submitted 
by the veteran, he stated that in 1966 he worked for Truck 
and Coach, in Pontiac, Michigan, until he had to quit because 
of his hearing loss.  He also indicated in his VA Form 9 that 
he had to quit his job at the golf course because of safety 
concerns resulting from his inability to hear.

The veteran had been scheduled for several VA examinations; 
however, he consistently wrote letters to the RO indicating 
his inability to attend because his health precluded him from 
traveling to the examinations and because he was unable to 
leave his wife unattended due to her dementia.  

In November 2003, the Board requested additional private 
medical records as well as an opinion from the veteran's 
private physician regarding the veteran's inability to work.  
Although medical records documenting the veteran's hearing 
loss were received, no such opinion was included.  

Analysis

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
hearing loss and tinnitus.

VA will grant a TDIU when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability, the disability 
is ratable at 60 percent or more, and the disabled person is 
unable to secure or follow a substantially gainful 
occupation, or when there are two or more disabilities, at 
least one of the disabilities is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has addressed this 
issue.  The Court noted that since the foregoing terms were 
ill-defined by the laws and regulations pertaining to VA, 
much could be learned from the decisions of the United States 
Circuit Courts of Appeals which had considered the question 
of whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

The veteran is service-connected for hearing loss disability 
and tinnitus.  The Board first notes that the veteran's 
service-connected disabilities, which are of a common 
etiology, are rated as 60 percent disabling, in combination.  
The veteran thus satisfies the minimum percentage 
requirements for individual unemployability benefits under 38 
C.F.R. § 4.16(a).  The question that remains, however, is 
whether his service-connected disabilities preclude him from 
obtaining or engaging in substantially gainful employment 
(i.e., work that is more than marginal, which permits the 
individual to earn a "living wage").  Moore, 1 Vet. App. at 
359.

The record reflects that the veteran has a very limited 
education, having completed only a 6th or 7th grade education.  
In addition, he has a very limited occupational background, 
having worked in only unskilled positions, never earning more 
than $4,500 dollars in any year, and last working full time 
almost 20 years ago.  The severe nature of the veteran's 
hearing impairment is documented by the medical evidence of 
record and is the reason for the assigned evaluation of 60 
percent.  Although the Board attempted to develop additional 
medical evidence addressing the impact of the service-
connected disabilities on the veteran's ability to work, the 
veteran was unable to appear for scheduled examinations due 
to his poor health and an inability to leave his wife 
unattended due to her dementia.  The Board has determined 
that the veteran had good cause for failing to report for the 
scheduled examinations.  Moreover, the Board has found the 
veteran, who alleges that he lost jobs, including his last 
full-time employment, due to hearing impairment, to be 
credible.  

Accordingly, the Board has concluded that the veteran's 
service-connected disabilities are sufficient by themselves 
to preclude the veteran from obtaining or maintaining any 
form of substantially gainful employment consistent with his 
limited education and industrial background.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



